Title: From James Madison to William Bradford, 10 June 1773
From: Madison, James
To: Bradford, William



My dear friend,
June 10th. —73. Orange County.

I had the pleasure of Mr Wallace’s Company & your letter on Tuesday last. He left me to Day but not without requesting me to make mention of his kind remembrance of you when I should write to you. He professes a warm affection for you and you know the sincerity of his professions. I am much obliged to you for your information concerning my friends. I received a Line or two with yours from Mrss Ervin & McPherrin who confirm what you say of them. I hope the fortitude & Zeal with which they enter on the ministerial Duties will procure them esteem and success. As you have a communication with Mr Brackinridge tell him I write to him by every opportunity and by no means to ascribe his not hearing from me to any want of affection or endeavours in me; for I often lament our unlucky situation. Keith Debow &c I wish well but I adopt your opinion of them and had rather see them at the rustic employment you assign them than in the pulpit. Nevertheless it ought to be acknowledged that spiritual events are not limited or proportioned always to human means; yet granting this in its just extent it must be observed that the best human means should be ever employed otherwise it would look like a lazy presumptious dependance on Providence. Grier is a worthy fellow and I am pleased with his preferment; Tho’ his want of Majesty and Oeconomy may be unpromising, he has integrity & Industry two very useful requisites. Poor Brian has been long intoxicating his brain with Idleness & disapation. I hope this larger draught of folly he has now taken will sober him again. I seriously pity him.
The little bundle of pamphlets is not yet come to hand. Perhaps they may be yet lying at Fredg. I shall be better able to inform you in my next whether they have miscarried or not. You ask my sentiments on the application of your talents; friendship will not allow me to refuse my advice poor as it is; yet in so delicate & important a matter Prudence requires I should hear from you again before I give it; especially as the list of books you desire will fill up the remainder of my paper. I have selected for you the following out of a Catalogue Dr Witherspoon sent me at my request. The whole is too large to be transcribed here. You shall have it hereafter if you notify your want of it. [Here was the Catalogue.] So for the Doctor[;] what follows I have occasionally noted for my own use: some of them I have not read[.] you have given me a task for which I am wholly unqualified. If they do not answer you must blame yourself—(The Catalg)[.] Mr Wallace tell[s] me you are very sedate and philosophic which makes me love you better than ever I did: I am so myself.
Farewell
J—— M—— Jr.
